Wardlaw, J.
I dissent. The application for compensation differs altogether from an action for a legal injury, and to it all observations about assignment of a suit for trespass, about wrong endured, and the like, are inapplicable.
Under the construction which I give to the sections of this Company’s charter, which have been cited, the vendee of a tract of land through which the railroad runs, takes under a conveyance of the tract, made without exception, the- whole, —as well that occupied by the railroad as the remainder: —if he should permit the railroad Company to hold, without complaint, until the expiration of ten years from the time the road was there finished, the land would become subject to the Company’s right to enjoy the slip occupied by them, so long as they continued to use it for their road, and no longer: —but if compensation should be claimed and paid, the fee simple absolute would thereby be vested in the company. Is it proper that a former owner should be permitted to effect this transfer of the fee, contrary to his own conveyance, and perhaps contrary to the will of the present owner ? By what reserved right can this be done?
The words “ claiming under him” must in this Statute as in others,- comprehend vendees. If they include heirs, then the right'to compensation must descend with the land. If they mean only executors and administrators, then the application for compensation is in the nature of a remedy for a debt due to one who owned the land at a particular time, and the obtaining of this debt by the personal representative- of that *96person, operates an influence upon the land which he conveyed.
The vendee, it is said, gives a price, increased or diminished according to the benefit or detriment which has come from the railroad: — it is just as reasonable to say that, in fixing the price, he considers the right to compensation, which passes as an incident to the land.
An application filed is equivalent to lis pendens, notice to the world, and this answers all suggestions of compensation claimed by successive owners.

Motion granted.